Citation Nr: 1300100	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  04-43 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus.

2.  Entitlement to an effective date earlier than June 10, 2004, for the grant of special monthly compensation based on a need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964 and from September 1965 to February 1977.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  This case was remanded by the Board in February 2008 for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran has never had a diagnosis of diabetic retinopathy.

2.  The preponderance of the evidence of record does not show that the Veteran's service-connected disabilities resulted in the need for the regular aid and attendance of another person, for VA purposes, prior to June 10, 2004.


CONCLUSIONS OF LAW

1.  Diabetic retinopathy was not incurred in or aggravated by service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for an effective date prior to June 10, 2004, for the grant of special monthly compensation based on a need for the regular aid and attendance of another person, have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2004, April 2008, and March 2011.

The Veteran has not demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Veteran's claims file is voluminous and a discussion of each piece of relevant evidence would be impractical.  The analysis below focuses on the most salient and relevant evidence and on what the evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked any evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board is aware that it cannot reject evidence favorable to the Veteran without discussing the evidence.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  The Board will discuss favorable evidence individually when a discussion is required to properly weigh that evidence.  However, to the extent that the multiple pieces of evidence address the same argument or advance the same evidentiary point, the Board will discuss that argument or the evidentiary point itself rather than the specific documents which advance them.

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for any diagnosis of diabetic retinopathy.

After separation from service, in an October 2003 VA diabetes mellitus examination report, the Veteran complained of blurred vision and reported that he used glasses.  On eye examination, the Veteran's pupils were reactive to light and he could read newsprint with his glasses.  The diagnosis did not include diabetic retinopathy.

A September 2007 VA diabetology outpatient consultation report stated that, on diabetic eye examination, the results were normal and the Veteran did not have diabetic retinopathy.

In a July 2008 VA eye examination report, the Veteran complained of blurring of vision over the previous several years.  After physical examination and diagnostic testing, the diagnoses were diabetic cataract, hypertensive retinopathy, myopia, astigmatism, and presbyopia.  The Veteran was specifically found to not have diabetic retinopathy.

An October 2009 VA ophthalmology outpatient consultation report stated that, after objective examination, the Veteran was negative for diabetic retinopathy.

In a February 2010 VA eye examination report, the Veteran complained of blurring of vision over the previous several years.  After physical examination and diagnostic testing, the diagnoses were diabetic cataract, hypertensive retinopathy, hyperopia, astigmatism, and presbyopia.  The Veteran was specifically found to not have diabetic retinopathy.

In a November 2010 VA eye examination report, the Veteran complained of blurring of vision over the previous several years.  After physical examination, the diagnoses were diabetic cataract, hypertensive retinopathy, hyperopia, astigmatism, and presbyopia.  The Veteran was specifically found to not have diabetic retinopathy.

Following physical examination and diagnostic testing, a November 2011 VA eye examination report gave diagnoses of diabetic cataracts and hypertensive retinopathy.  No diagnosis of diabetic retinopathy was given.  A November 2011 VA diabetes mellitus examination report dated the same day reported that the Veteran did not have diabetic retinopathy.

The Board finds that the preponderance of the evidence of record shows that the Veteran has never had a diagnosis of diabetic retinopathy.  The Veteran's service medical records are negative for any diagnosis of diabetic retinopathy.  While the current medical evidence includes diagnoses of various eye disorders, such as diabetic cataracts, no diagnosis of diabetic retinopathy has been rendered.  Indeed, the Veteran was specifically found to not have diabetic retinopathy following eye examinations in September 2007, July 2008, October 2009, February 2010, November 2010, and November 2011.  The Board notes that the Veteran has been found to have diabetic cataracts, hypertensive retinopathy, and various refractive errors.  However, service connection has already been granted for diabetic cataracts and hypertensive retinopathy, and service connection for astigmatism was denied as in a final August 2010 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 4.9; 20.1103 (2012).  Accordingly, those disabilities are not for consideration in conjunction with the eye claim on appeal.

Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran is competent to report that he experiences visual impairment, including blurred vision.  However, as he is not a medical professional, the Veteran's statements are not competent to demonstrate that the visual impairment he experiences is related to diabetic retinopathy, rather than diabetic cataracts, hypertensive retinopathy, various refractive errors, or some other diagnosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Board finds that the preponderance of the competent evidence of record shows that that the Veteran has never had a diagnosis of diabetic retinopathy.  Thus, the Board finds that service connection for diabetic retinopathy is not warranted.  Therefore, the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for Special Monthly Compensation

Generally, the effective date of a rating and award of compensation for an original claim or an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).  An informal claim is a communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2012).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal or informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2012).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (2012).

The Veteran claims entitlement to an effective date earlier than June 10, 2004, for the grant of special monthly compensation based on a need for the regular aid and attendance of another person.

Under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  In this case, the evidence of record shows that the Veteran's claim for entitlement to special monthly compensation based on a need for the regular aid and attendance of another person was received on May 20, 1998.  Accordingly, May 20, 1998, is the date of the receipt of the claim.  Therefore, the proper effective date for special monthly compensation based on a need for the regular aid and attendance of another person will be May 20, 1998, or the date entitlement arose, whichever is later.

With respect to aid and attendance, compensation at that rate is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2012).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making the determination, consideration is given to such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2012).

A February 1994 VA report stated that use of an airplane was authorized for the Veteran and one attendant.

An October 1996 VA medical report included a diagnosis of a heart disorder.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  In this regard, the examiner stated that the Veteran was able to travel with the use of public conveyance provided that he had an attendant.  The Veteran was reported to be able to ambulate without a cane, crutch, or any other device.

A January 1998 VA medical report included a diagnosis of a heart disorder.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran was able to travel without assistance or support, but may have needed an attendant for assistance in his needs.

A July 1998 VA heart examination report stated, in the Veteran's functional assessment, that he could only tolerate sedentary activities and light physical exertion.

An August 1999 VA aid and attendance examination report stated that the Veteran required an attendant to report for the examination.  The attendant was listed as his spouse, and his mode of transportation was by car.  After examination, the examiner stated that the Veteran was not permanently bedridden, was capable of managing benefit payments without restriction, and was capable of protecting himself from the hazards of his daily environment.  The examiner also stated that the Veteran was able to engage in self-care if there was no arthritic attack, though his ability to walk was limited by pain and other symptoms.  The Veteran was able to eat, clothe himself, bathe, shave, and use the toilet using his left hand.  The Veteran was able to walk without assistance for approximately five meters before resting.  He left the home once or twice a month to go to the bank or post office, and occasionally accompanied his wife and children to school.

A January 2000 VA medical report included a diagnosis of a heart disorder.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran was able to travel without a cane, crutch, or wheelchair, but was advised to have an attendant.

A March 2000 VA medical report included diagnoses of diabetes mellitus, a heart disorder, hypercholesterolemia, and obesity.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran was able to travel with a companion.

A May 2000 VA medical report included diagnoses of diabetes mellitus and a heart disorder.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran was able to travel with an attendant.

A July 2000 VA medical report included diagnoses of a heart disorder and a right arm gunshot wound.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran was able to ambulate without aid for only a few meters and had to use a cane or assistance from his spouse if he traveled longer distances.  He was advised to use a private vehicle or taxi.

A July 2000 VA medical report included diagnoses of a heart disorder, a right arm gunshot wound, and diabetes mellitus.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran was able to travel alone and ambulate without aid for only short distances, and require use of a cane or assistance and support from his spouse for traveling long distances.  He was advised to use a private vehicle or taxi.

An October 2000 VA cardiology clinic report gave a diagnosis of heart disease.  The examiner stated that the Veteran should be scheduled for the next appointment in one year, with the mode of transportation being a special conveyance by plane with an attendant.

A June 2001 VA medical report included diagnoses of a heart disorder, a right arm gunshot wound, arthritis, and diabetes mellitus.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran was able to travel without a cane, crutch, or walker, but needed a companion as an attendant.

An April 2002 VA cardiology clinic report gave diagnoses of heart disease, arthritis, and allergic rhinitis.  The examiner stated that the Veteran should be scheduled for the next appointment in one year, with the mode of transportation being a special conveyance by plane with an attendant.

A June 2002 VA medical report included diagnoses of a heart disorder, arthritis, and diabetes mellitus.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran was able to travel but had to be accompanied by an attendant and had to use a cane for additional support.

A June 2002 VA medical report included diagnoses of a heart disorder, arthritis, and diabetes mellitus.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran needed an attendant for travel and used a cane for support.

An October 2002 VA medical report included diagnoses of a heart disorder, arthritis, and diabetes mellitus.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran required a public conveyance and an attendant to travel, and used a cane as an aid during ambulation.

A December 2002 VA medical report included diagnoses of a heart disorder, arthritis, and diabetes mellitus.  Following physical examination, the examiner was asked to comment on the Veteran's ability to travel.  The examiner stated that the Veteran was able to travel using a cane and an attendant, and use of private conveyance was recommended.

An April 2003 VA cardiology clinic report gave diagnoses of heart disease, arthritis, and allergic rhinitis.  The examiner stated that the Veteran should be scheduled for the next appointment in one year, with the mode of transportation being a special conveyance by plane with an attendant.

A June 2004 VA aid and attendance examination report stated that the Veteran could feed himself, clothe himself, and perform toileting, but sometimes needed help.  He was also reported to be able to bathe, but sometimes needed help and always required a watcher or companion.

The Board finds that the preponderance of the evidence of record does not show that the Veteran's service-connected disabilities resulted in the need for the regular aid and attendance of another person, for VA purposes, prior to June 10, 2004.  The medical evidence of record demonstrates that the Veteran required the attendance of another person for long distance travel long before June 10, 2004.  However, the inability to travel long distances without an attendant does not, in and of itself, qualify the Veteran for special monthly compensation based on the need for the regular aid and attendance of another person.  Such compensation is warranted when the Veteran's service-connected disabilities render him so helpless that he is unable dress or undress himself or to keep himself ordinarily clean and presentable; unable to feed himself through loss of coordination of upper extremities or through extreme weakness; unable to attend to the wants of nature; or has incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment.  The inability to engage in unaccompanied long-distance travel does not meet any of these requirements.

In the period between May 20, 1998, and June 10, 2004, there is only one medical report of record which commented on whether the Veteran's symptoms had that level of impact on his abilities, rather than on the Veteran's ability to travel long distances.  That report is the August 1999 VA aid and attendance examination report, which specifically stated that the Veteran was capable of managing benefit payments without restriction; capable of protecting himself from the hazards of his daily environment; able to engage in self-care if there was no arthritic attack; and able to eat, clothe himself, bathe, shave, and use the toilet using his left hand.  That report clearly demonstrates that the Veteran did not require the aid and attendance of another person in August 1999, with the possible exception of during periods of arthritic attack.  However, the preponderance of the evidence of record does not show that any such arthritic attacks occurred regularly.  Accordingly, the Board finds that any such aid and attendance which was required during any periods of arthritic attacks was not regular in nature.  38 C.F.R. § 3.352(a) (2012).

The first medical evidence of record which states that the Veteran was unable dress or undress himself; unable to keep himself ordinarily clean and presentable; unable to feed himself; unable to attend to the wants of nature; or required the care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment, is the June 10, 2004, VA aid and attendance examination report.  Therefore, the Board finds that the Veteran's date of entitlement to special monthly compensation based on a need for the regular aid and attendance of another person is June 10, 2004.  That is the date as of which entitlement was shown, which is later than the dat eof claim for the benefit.  Accordingly, an effective date prior to June 10, 2004, for the grant of special monthly compensation based on a need for the regular aid and attendance of another person is not warranted.  38 C.F.R. § 3.400 (2012).  

In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetic retinopathy is denied.

An effective date earlier than June 10, 2004, for the grant of special monthly compensation based on a need for the regular aid and attendance of another person, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


